Citation Nr: 1504782	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include chondromalacia, arthritis, and a laceration.

2.  Entitlement to service connection for a left knee condition, to include chondromalacia and arthritis, as secondary to a right knee condition.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1981.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement (NOD) in March 2012.  A statement of the case (SOC) was provided on October 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal), dated November 2012.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge at the RO on June 2014.  A copy of the transcript has been associated with the claims file.

A review of the Veteran's electronic claims file revealed copies of VA outpatient treatment records and a copy of the 2014 Board hearing transcript.  


FINDINGS OF FACT

1.  The Board finds that the Veteran's currently diagnosed right knee chondromalacia, arthritis, and laceration were incurred during military service.

2.  The Board finds that the Veteran's currently diagnosed left knee chondromalacia and arthritis are caused by his right knee disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for chondromalacia, arthritis, and laceration of the right knee are met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for chondromalacia and arthritis of the left knee are met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claims on appeal, because the claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection also may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Service connection further may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's current diagnoses of degenerative joint disease of the bilateral knees are considered chronic conditions under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed right knee disability is related to injuries sustained during military service.  To this effect, the Veteran has stated and testified at his 2014 Board hearing that he injured his right knee during an attempt to escape water in a ballast tank aboard a naval vessel, in which he sustained a laceration requiring sutures, and during a drill, in which he hit the right knee.  The Veteran also contends that his diagnosed left knee disability is a result of compensating for pain and mechanical involvement of the right knee.

A review of the Veteran's service treatment records (STRs) shows that he was seen for complaints related to a gastrocnemius muscle in the right leg in October 1976.  In April 1980, the Veteran was seen for a trauma to his right leg that had occurred a couple of days prior.  There was no specific indication of the type of trauma suffered.  In May 1980, the Veteran was seen for continued complaints of pain in the right knee.  Objective evidence of crepitus and pain to palpation over the patella.  The Veteran was diagnosed with an impression of chondromalacia for the right knee.

A review of the Veteran's VA outpatient treatment records show that he has received treatment for complaints of bilateral knee pain and been diagnosed with arthritis in both.  Although the Veteran provided a subjective history of relationship to injuries in the military, no nexus opinions have been provided.

The Veteran was provided with a VA examination in June 2012.  At this examination, upon a review of the claims file, interview, and objective testing, the examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees.  The examiner opined that the Veteran's right knee was less likely than not related to military service.  In support, she provided that the Veteran was only seen for right leg spasm of the gastrocnemius muscle in 1976 with normal x-ray.  She stated that there was no other treatment for the right knee in military service or within one year post service.  The examiner stated that the Veteran did not display any of his current symptoms of unsteady gait or instability in service.

The examiner further opined that it was less likely than not that the Veteran's left knee was related to military service or the right knee.  In support, the examiner provided that there was no indication of any left knee treatment in military service and there is no medical support for the contention that right knee instability and unsteady gait could cause arthritis in the left knee.

The Veteran was provided with a private examination of his knees in September 2014.  At this examination, the examiner reviewed the Veteran's medical history, to include his service treatment records and VA outpatient treatment records.  The examiner diagnosed bilateral chondromalacia based upon the Veteran's current complaints of pain, instability and grittiness, as well as the location of the pain in the knee caps in particular.  The examiner noted the Veteran's subjective history of in-service injury of an attempt to escape water in a ballast tank aboard a naval vessel, in which he sustained a laceration requiring sutures, and during a drill, in which he hit the knee, as well as continued knee pain since that time.  The examiner also noted that the Veteran's STRs show that he was diagnosed with chondromalacia of the right knee in military service.  The examiner opined that the Veteran's currently diagnosed right knee chrondromalacia was a continuation of the chondromalacia developed in service.  In support, the examiner provided that the initial trauma described by the Veteran, and most likely documented in the April 1980 and May 1980 STRs referring to treatment for a trauma to the right leg, was so severe that it developed into chondromalacia at that time.  Because chondromalacia is developed due to a disintegration of the knee cartilage that does not regenerate, the Veteran's right knee continued to grow more instable over time.  As such, and due to the biomechanical processes involved, the left knee had to compensate for the lack of stability in the right, thereby causing a deterioration of cartilage and resultant chondromalacia and arthritis in the left knee as well.  Therefore, the left knee chondromalacia is also related to the right knee chondromalacia.

Analysis

Right Knee

The Board finds service connection is warranted.  The Veteran is shown to have a current diagnosis of right knee chondromalacia and degenerative joint disease as per his 2012 VA examinations and 2014 private examination.  Additionally, it is substantiated that the Veteran complained of recurrent instances of right knee pain, which was indicated as stemming from a traumatic injury, in his STRs as well as a showing of a diagnosis of right knee chondromalacia.  As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed right knee condition and his documented in-service complaints and diagnosis.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Here, the issue of nexus is shown to be presented by two opposing medical opinions of record; the 2012 VA examination and the 2014 private examination.  In this regard, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The U.S. Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

The above being taken into account, the Board finds that more probative value is afforded to the private examiner's opinion than the VA examiner's opinion.  First, there is a relevant difference in the level of expertise and professional credentials of the two examiners, as the VA examiner was a nurse practitioner and the private examiner was a licensed physician with an extensive curriculum vitae showing years of experience in occupational and environmental medicine, to include the types of workplace injuries from which the Veteran alleged his in-service right knee trauma originated.  See Black v. Brown, 10 Vet. App. 297 , 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  While not dispositive, the level of experience of the private physician does lend more credibility and weight to his conclusions. 

Second, and most importantly, the rationales offered for the private and VA opinions differ greatly.  Specifically, the private medical opinion offers a thorough rationale for the opinions rendered, including an extensive analysis of the Veteran's service details, duties, and description of injuries with discussion of the biomechanical mechanisms by which such could result in a long-standing diagnosis of chondromalacia of the right knee due to the fact that cartilage does not heal once damaged.  In contrast, the VA examiner merely provided a limited statement, indicating that the record was absent for medical documentation showing that the Veteran developed the claimed condition during service.  See Miller, 11 Vet. App. at 348.  No further explanation or analysis was provided, to include a discussion of the Veteran's lay testimony regarding symptoms during service, treatment thereafter, and continuity to the present.  See 38 U.S.C. § 1154(a); see also Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  Also, significantly, the VA examiner's opinion was based on an incorrect factual basis, as she stated that there were no notations in the Veteran's STRs discussing the right knee other than in 1976, which is shown to be incorrect by the presence of the 1980 records showing treatment for the right knee trauma and diagnosis of chondromalacia.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value); see also Nieves-Rodriguez, 22 Vet App. at 295.  It is presumed that the examiner had access to these records, as she claimed to have reviewed the entire claims file, including the STRs, prior to making her opinion.  

In short, the private examiner provided a well-reasoned and in depth rationale for how the Veteran's right knee chondromalacia developed in service in response to a trauma for which he was treated and continued to its current diagnosis and manifestations, as well as provided a discussion based upon these types of injuries in an occupational setting.  See Id.; Stefl, 21 Vet. App. at 124. The VA examiner's opinion rather becomes inconclusive, as it is not fully explained as to why the absence of records is dispositive, especially in light of the Veteran's detailed military history, medical literature, and in-service diagnosis.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.   Gilbert, 1 Vet. App. at 49.  Given the Veteran's current diagnoses of right knee chondromalacia, arthritis, and laceration, documented in-service right knee complaints, indication of traumatic injury, and diagnosis of chondromalacia, as well as a medical nexus via the more probative medical examination of record, service connection for chondromalacia, arthritis, and laceration of the right knee is granted.  38 U.S.C.A. § 5107(b).

Left Knee

The Board finds service connection for left knee chondromalacia is also warranted on a secondary basis.  The Veteran is shown to have a current diagnosis of left knee chondromalacia and arthritis, as per his private 2014 examination.  Additionally, the Veteran has been shown to have a service-connected disability of right knee chondromalacia as discussed above.   As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed left knee chondromalacia and his service-connected right knee chondromalacia.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.

Here, the issue of nexus is also shown to be presented by two opposing medical opinions of record; the 2012 VA examination and the 2014 private examination.  In this regard, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors, 2 Vet. App. at 181; Wilson, 2 Vet. App. at 618; Gilbert, 1 Vet. App. at 49.  

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  The U.S. Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124 ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348. 

The above being taken into account, the Board finds that more probative value is afforded to the private examiner's opinion than the VA examiner's opinion.  First, there is a relevant difference in the level of expertise and professional credentials of the two examiners, as the VA examiner was a nurse practitioner and the private examiner was a licensed physician with an extensive curriculum vitae showing years of experience in occupational and environmental medicine, to include the types of workplace injuries from which the Veteran alleged his in-service right knee trauma originated.  See Black, 10 Vet. App. at 284 (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  While not dispositive, the level of experience of the private physician does lend more credibility and weight to his conclusions. 

Second, and most importantly, the rationales offered for the private and VA opinions differ greatly.  Specifically, the private medical opinion offers a thorough rationale for the opinions rendered, including an extensive analysis of the circumstances surround the Veteran's right knee injury and chondromalacia, as well as a discussion of the biomechanical mechanisms by which such injury could result in a reciprocal effect on the left knee.  In short, the private examiner provided a well-reasoned and in depth rationale for how the Veteran's right knee chondromalacia led to the development of left knee chondromalacia, as well as provided a discussion based upon these types of injuries in an occupational setting.  See Id.; Stefl, 21 Vet. App. at 124. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.   Gilbert, 1 Vet. App. at 49.  Given the Veteran's current diagnosis of left knee chondromalacia and arthritis, service-connected right knee disorder, and medical nexus via the more probative 2014 private opinion that the biomechanical processes of the right knee injury caused a reciprocal effect on the left knee, service connection for left knee chondromalacia and arthritis is granted. 


ORDER

Entitlement to service connection for a right knee condition, to include chondromalacia, arthritis, and laceration, is granted.

Entitlement to service connection for a left knee condition, to include chondromalacia and arthritis, as secondary to a right knee condition is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


